NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       SEP 23 2019
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MARIA ENRIQUEZ-ORELLANA, Maria                  No.   16-70150
Isabel Enriquez-Orellana,
                                                Agency No. A088-350-212
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                         Submitted September 12, 2019**
                             Pasadena, California

Before: WARDLAW, BERZON, and BADE, Circuit Judges.

      Maria Enriquez-Orellana (“Enriquez”), a native of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal

from an immigration judge’s (“IJ”) decision denying her application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review the agency’s factual

findings for substantial evidence, apply the standards governing adverse credibility

determinations created by the REAL ID Act, see Shrestha v. Holder, 590 F.3d 1034,

1039–40 (9th Cir. 2010), and deny the petition.

      Substantial evidence supports the agency’s adverse credibility determination.

The IJ found, and the BIA affirmed, that there were non-trivial inconsistencies

within Enriquez’s testimony, and between her testimony and documentary evidence.

See Ren v. Holder, 648 F.3d 1079, 1089 (9th Cir. 2011). Although the BIA explained

that, “as a general rule date discrepancies are relatively insignificant standing alone,”

the BIA did not rely solely on those discrepancies, and taken together with

Enriquez’s “evasive demeanor and non-responsive testimony when confronted with

[them],” the adverse credibility finding is supported by substantial evidence. And,

as required, the BIA “specifically point[ed] out the noncredible aspects of the

petitioner’s demeanor.” Shrestha, 590 F.3d at 1042.

      The agency did not err by considering inconsistencies between Enriquez’s

statements to an asylum officer during a credible fear interview and her hearing

testimony. Unlike the petitioner in Singh v. Gonzales, 403 F.3d 1081 (9th Cir. 2005),

Enriquez was administered an oath before the credible fear interview, she spoke

Spanish with a translator present, there is a written record of the questions and

answers during the interview, and at the hearing Enriquez was asked about, and


                                           2
given an opportunity to explain, the inconsistencies in her statements and testimony.

      The agency also did not err in concluding that documentary evidence did not

rehabilitate Enriquez’s testimony. The adverse credibility determination was not

based solely on a determination that the documentary evidence was itself not

credible. Instead, it was based on a conclusion that Enriquez’s testimony was not

credible. Thus, this case is distinguishable from Lin v. Gonzales, 434 F.3d 1158 (9th

Cir. 2006).

      In the absence of credible testimony, Enriquez’s asylum and withholding of

removal claims fail. Wang v. Sessions, 861 F.3d 1003, 1009 (9th Cir. 2017).

Enriquez’s CAT claim also fails because it is based on the same testimony the

agency found not credible, and Enriquez has not identified any other evidence that

satisfies her burden of showing that it is more likely than not she would be tortured

if she returned to El Salvador. See Jiang v. Holder, 754 F.3d 733, 740 (9th Cir.

2014).

      PETITION DENIED.




                                         3